Title: To James Madison from Tobias Lear, 22 September 1801
From: Lear, Tobias
To: Madison, James


					
						No. 12.
						Sir,
						Cape Francois, Sept. 22d. 1801
					
					I have this moment been able to procure a Copy of 

the Organic laws, framed by the Central Assembly of this 

Island, and have an opportunity of forwarding the same 

immediately by the Schooner Good Intent, which will sail 

tomorrow morning for New York.  You will also receive, by the 

same Vessel, a duplicate of my letter No. 11, which was 

delivered to the Captain yesterday.  With sentiments of high 

respect I have the honor to be Sir, Yr. Mo. Ob. St.
					
						Tobias Lear
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
